The items of the will of Mose Wingate which control the decision of this case are as follows:
"Seventh: I give and devise to my daughter, Zilphy Evans, for life, lot Number Six (6) of my home place, as represented on a plat thereof, made by A.J.A. Perritt, Surveyor, August 5, 1908, and one-seventh (1/7) of all my *Page 544 
interest in a tract of land containing Seventy (70) acres, more or less, inherited by me from my uncle, Samuel Bonaparte, deceased, to my said daughter, Zilphy, during the term of her natural life, at her death to be equally divided among her children then living. The child or children collectively of any deceased child shall take the share which such deceased child would take if living.
"Twelfth: All of the rest and residue of my estate, both real and personal, not hereinbefore disposed of, I devise and bequeath to my Seven (7) children hereinbefore named, to be equally divided among them, share and share alike."
Upon the death of Zilphy childless (and also without grandchildren) the reversion was subject to the residuary clause of Wingate's will which is "Twelfth" above. The heirs of Zilphy would thereby have ordinarily become seized of an undivided one-seventh interest in the land. Williams v. Kibler, 10 S.C. 414; Manigualtv. Bryan, 154 S.C. 78, 151 S.E. 199; Tyson v.Weatherly, (S.C.) 52 S.E.2d 410; and the authorities cited in these decisions.
However, the land was sold in 1925 under execution for taxes assessed against Zilphy and the agreed transcript of record for this appeal contains the statement that counsel agreed for the purpose of consideration of the demurrer to the complaint (which is all that is involved before us) that the tax deed carried all the right, title and interest of the person against whom the taxes were properly assessed, The agreement was further to the effect that the action of ejectment does not lie against a cotenant.
The result of the legal conclusion above and the recited agreement of counsel is that the grantee of the tax deed took the reversionary interest of Zilphy in addition to her life estate. Therefore, under the allegations of the complaint the parties plaintiff and defendant are cotenants of the property and it was error to overrule the demurrer.
   FISHBURNE and OXNER, JJ., concur. *Page 545